Citation Nr: 0635333	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2003, for additional disability compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an Administrative Decision issued in 
January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, in which the 
RO awarded the veteran additional disability compensation for 
his dependent spouse, effective January 1, 2003.  The veteran 
disagreed with the effective date of January 1, 2003, 
assigned to his additional disability compensation for his 
dependent spouse and requested an earlier effective date for 
these additional benefits in March 2003.  He perfected a 
timely appeal on his earlier effective date claim in March 
2004 and requested a Travel Board hearing.  During the 
pendency of this appeal, the veteran moved to the 
jurisdiction of the RO in Anchorage, Alaska.  The veteran 
failed to report for his Travel Board hearing scheduled for 
April 2006.  Because he did not submit a written motion for a 
new hearing within 15 days of the originally scheduled 
hearing or otherwise provide good cause for his failure to 
report, his hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran has been in receipt of a 100 percent 
disability evaluation for his service-connected paranoid 
schizophrenia since May 7, 2000.

2.  The veteran's VA Form 21-686c, "Declaration of Status of 
Dependents," was date-stamped as received by VA on 
December 26, 2002, and indicated that the veteran had married 
R.D.R. on September [redacted], 2000.

3.   Prior to December 26, 2002, there was no communication 
from the veteran indicating that he was claiming additional 
VA benefits for a dependent spouse.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 1, 2003, for additional disability compensation 
benefits for a dependent spouse have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5111 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.4(b)(2), 3.31, 3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or instructions on 
how to complete the application.  Written notice provided in 
May 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA did not provide notice prior to the original AOJ 
decision in January 2003 granting additional disability 
compensation for a dependent spouse, the content of the 
notices provided to the appellant since the January 2003 
administrative decision fully complied with the requirements 
of that statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing of the notice was harmless. The 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no indication that 
any VA error in notifying the appellant has reasonably 
affected the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 There is no pertinent evidence which is not currently part 
of the claims file.  Additionally, the veteran submitted a 
statement from a county veterans' service officer in March 
2004 supporting his claim.  Hence, VA has fulfilled its duty 
to assist the appellant in the prosecution of his claim.  

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to this claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.  There has been no 
prejudice to the appellant that would warrant a remand, and 
his procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  There is no reasonable 
possibility that any further assistance would assist the 
appellant in substantiating his claim, so remand is not 
required.  Mason v. Principi, 16 Vet. App. 129 (2002).  To 
the extent that VA has failed to fulfill any duty to notify 
and assist the appellant, that error is harmless since there 
is no evidence the error reasonably affects the fairness of 
the adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Factual Background

A review of the claims file shows that the RO in Seattle, 
Washington, granted the veteran's increased rating claim for 
paranoid schizophrenia in a January 9, 2001, rating decision 
and assigned a 100 percent disability rating effective May 7, 
2000 (the date of private treatment records indicating total 
social and occupational impairment).  The RO in Anchorage, 
Alaska, issued this decision to the veteran and his service 
representative on March 5, 2001, along with a cover letter 
notifying the veteran that his appeal was considered resolved 
because the decision was entirely favorable and enclosing a 
copy of his appeal rights.  There is no notice of 
disagreement conferring jurisdiction as to the downstream 
elements of effective date or disability rating and this 
claim is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Thus, the veteran has been in receipt of a 100 percent 
disability evaluation for service-connected paranoid 
schizophrenia since May 7, 2000.  

The next communication from the veteran and his service 
representative occurred on December 26, 2002, when the 
veteran's service representative submitted a memorandum 
indicating that the veteran wanted to establish entitlement 
to additional disability compensation for his dependent 
spouse at the earliest effective date, a VA Form 21-686c, 
"Declaration of Status of Dependents," and a VA Form 21-
4138, "Statement In Support Of Claim."  These documents 
were date-stamped as received at the RO on December 26, 2002.  

A review of the VA Form 21-686c received at the RO on 
December 26, 2002, indicates that the veteran reported that 
he married R.D.R. on September [redacted], 2000.  The veteran signed 
this form and dated it on November 29, 2001.  The 
instructions on this form state that "A certified copy of 
the public or church record of your current marriage is 
required unless previously submitted."  However, there was 
no marriage record attached to the veteran's VA Form 21-686c.

As noted above, the RO in Los Angeles, California, issued an 
Administrative Decision on January 27, 2003, notifying the 
veteran that his disability compensation award had been 
amended to include additional benefits for his spouse.  A 
copy of the veteran's appeal rights was enclosed with this 
decision.

The veteran submitted a statement on a VA Form 21-4138 dated 
on March 11, 2003, and date-stamped as received at the RO on 
March 31, 2003, in which he disagreed with the effective date 
assigned to his additional disability compensation for his 
spouse.  He stated that his VA Form 21-686c had been prepared 
on November 29, 2001, and had been forwarded to the Disabled 
American Veterans service office "no later than" 
December 6, 2001.  

In a statement on his VA Form 9 dated on March 18, 2004, and 
date-stamped as received at the RO on March 24, 2004, the 
veteran contended that "someone is responsible for 
mishandling my application for claiming my wife as my 
dependent."  The veteran attached a statement from T.E.B., 
County Veterans' Service Officer, Los Angeles County 
Department of Military and Veterans Affairs, Los Angeles, 
California, in which T.E.B. stated that the veteran had come 
to his office on Thursday, November 29, 2001, requesting 
additional compensation for his dependent spouse.  T.E.B. 
stated that he prepared VA Form 21-686c for the veteran and 
hand-carried it to the Los Angeles County Department of 
Military and Veterans Affairs.  T.E.B. also stated that this 
claim subsequently had been hand-carried to the veteran's 
service representative, the Disabled American Veterans.  He 
stated further, "I don't know what happened from there."


Analysis

Under 38 U.S.C.A. § 1115, additional compensation is payable 
for dependents where veterans have a combined disability 
evaluation of 30 percent or more.  38 U.S.C.A. § 1115 (West 
2002 & Supp. 2005).  For veterans with a combined disability 
evaluation of 30 percent or more, an award of additional 
compensation on account of dependents shall be payable from 
the effective date of such combined disability evaluation 
only if proof of such dependents is received within one year 
from the date of such rating action.  38 U.S.C.A. § 5110(f) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.4(b)(2) (2006).  This 
statute further provides that the effective date of the award 
of any benefit or any increase by reason of marriage or the 
birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within 
one year from the date of marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n).  See McColley v. West, 13 Vet. App. 553, 
555-56 (2000) (award of dependency benefits not contingent on 
the "mailing" of the required evidence, but rather its 
"receipt" by VA); Montalvo v. Brown, 7 Vet. App. 312, 314 
(1995) (to "furnish" constitutes something "more than mere 
mailing" and requires actual receipt).

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2006).  With 
respect to the effective date for additional compensation or 
pension for dependents, the effective date will be the latest 
of the following dates: (1) the date of a claim; (2) the date 
that dependency arises; (3) the effective date of the 
qualifying disability rating, provided evidence of dependency 
is received within one year of notification of such rating 
action; or (4) the date of commencement of a veteran's award.  
38 C.F.R. § 3.401(b).

VA will accept the written statement of a claimant as proof 
of marriage, dissolution of a marriage, birth of a child, or 
death of a dependent for purposes of determining entitlement, 
provided the statement contains the date (month and year) and 
place of the marriage and the full name and relationship of 
the other person to the claimant. 38 C.F.R. § 3.204(a)(1).  
The regulations further define the effective date of a claim 
for additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if evidence of the event is received within one 
year of the event; otherwise, the date notice is received of 
the dependent's existence, if evidence is received within one 
year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
(exclusions not factually applicable here), payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the government's administrative processes.  Jones v. West, 12 
Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  The Veterans Court also has specifically 
held that a statement by a claimant, standing alone, is not 
sufficient to rebut the presumption of regularity in VA 
operations.  Id.

Here, the veteran's application for additional disability 
compensation for his dependent spouse was date-stamped as 
received by the RO on December 26, 2002.  A review of the 
claims file shows that, prior to that date, neither the 
veteran nor his service representative had claimed additional 
compensation for his dependent spouse in any communication 
with VA.  Further, a review of the claims file shows that 
there was no communication between the veteran or his service 
representative and VA between March 5, 2001, the date that 
they were notified that the veteran had been awarded a 100 
percent disability rating for his service-connected paranoid 
schizophrenia, and December 26, 2002, when the veteran filed 
for additional disability compensation for his dependent 
spouse.  The veteran has asserted that his claim was 
mishandled because it should have been filed on or around 
November 29, 2001, when he submitted it to his service 
representative.  However, the Board finds that the veteran's 
statement, without more, is insufficient to rebut the 
presumption of regularity in VA operations.  See Jones and 
Ashley, both supra.  And there is no evidence that the 
veteran's claim was received by VA prior to December 26, 
2002.  See McColley and Montalvo, both supra.  Given the 
presumption of regularity in VA operations, and given the 
lack of any evidence of irregularity in this case, the Board 
observes that any delay that the veteran experienced in the 
processing of his claim for additional disability 
compensation for his dependent spouse occurred before it was 
date-stamped as received by VA on December 26, 2002.

A review of the veteran's VA Form 21-686c indicates that his 
marriage to R.D.R. occurred on September [redacted], 2000.  However, 
since this form was not received by VA until December 26, 
2002, more than 1 year after the marriage occurred, the 
earliest effective date for additional compensation payable 
to the veteran on account of this marriage would be 
January 1, 2003, or the first day of the calendar month 
following the month in which the additional compensation 
award for a dependent spouse was effective.  38 C.F.R. 
§§ 3.31, 3.401(b)(1) (2006).

There is no evidence of any communication from the veteran or 
his service representative prior to receipt of his VA Form 
21-686c on December 26, 2002, indicating that the veteran was 
claiming additional disability compensation for his dependent 
spouse.  Thus, the Board finds that the veteran's earlier 
effective date claim fails.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date than January 1, 
2003, for additional disability compensation for a dependent 
spouse is not warranted.  The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


